GEE, Circuit Judge:
In September 1972, Thalia Adderly was given a two-year probated sentence on a plea of guilty to the charge of conspiring to conduct an illegal gambling business, 18 U.S.C. § 371. In September 1974, she was arrested at the home of a friend where Federal Bureau of Investigation agents seized bolita tickets and receipts, and subsequently a warrant was issued alleging violation of the 1972 probation. This appeal from the revocation of probation was consolidated with her appeal from conviction of conspiracy to conduct and conducting illegal gambling operations in 1974. We today affirm the gambling conviction, United States v. Adderly, 529 F.2d 1178 (5th Cir. 1976), and also affirm the revocation of probation. The second condition of Ms. Ad-derly’s probation that she associate only with law-abiding persons was violated, apart from her own conviction, because the acquaintance at whose house she was arrested was convicted of illegal gambling, a conviction which has become final.
AFFIRMED.